     Case 3:20-cv-01335-MMA-RBB Document 16 Filed 01/27/21 PageID.85 Page 1 of 1



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      VANESSA NAVARRO,                                     Case No.: 20cv-1335-MMA (RBB)
11
                                                           ORDER GRANTING JOINT
12                                      Plaintiff,         MOTION TO DISMISS
      v.
13                                                         [Doc. No. 14]
      FCA US LLC and DOES 1 through 10,
14
15                                    Defendants.
16
17
18         On January 26, 2021, Plaintiff Vanessa Navarro and Defendant FCA US LLC filed
19   a joint motion to dismiss the entire action with prejudice pursuant to Federal Rule of
20   Civil Procedure 41(a)(1)(A)(ii). Upon due consideration, good cause appearing, the
21   Court GRANTS the joint motion and DISMISSES this action in its entirety with
22   prejudice. The Court further DIRECTS the Clerk of Court to terminate all pending
23   deadlines and close this case.
24         IT IS SO ORDERED.
25   Dated: January 27, 2021
26                                                    _____________________________
27                                                    HON. MICHAEL M. ANELLO
                                                      United States District Judge
28

                                                     -1-                   20-cv-1335-MMA (RBB)
